DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 12, 15, 16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2008/0311944 A1, hereinafter, “Hansen”) in view of Zhao et al. (US 2018/0262918 A1, hereinafter, “Zhao”).
Consider claim 18, Hansen teaches a control node for adapting beamformed transmission from a base station (see abstract, figure 2c, 3, paras. 18, 33, and 35), the control node being configured to control the beamformed transmission  and comprising processing circuitry, the processing circuitry (see at least paras. 24, 33, 35 and figure 1a (112)) being configured to cause the control node to:  obtain a first piece of information indicative of distance to, and direction towards, a radio communication site relative the base station (see at least figure 3 (304-306) and para. 59, Hansen teaches determining a distance and angle of a mobile station relative to a base station from obtained beacon signal), obtain an operating radio frequency band of the radio communication (see at least figure 3 (308), paras. 23, 27, 34 and 36, Hansen teaches obtaining/utilizing an operating frequency band of/for the radio communication); and adapt the beamformed transmission so as to keep emission from the base station in the direction towards the radio communication site that contributes within the operating radio frequency band of the radio communication site (see at least paras. 16-17, 23-24, 59 and figure 3 (310), Hansen teaches adapt beamforming/antenna radiation pattern in the distance and angle in relation to the mobile station).
Hansen teaches obtain an operating radio frequency band of the radio communication (see above), however, did not particularly teach obtaining a second piece of information indicative of operating radio frequency band. Zhao teaches said limitation (see paras. 116, 133, table 2 and figure 10a, Zhao teaches obtaining an information in regards to an operating frequency).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Hansen and teach obtaining a second piece of information indicative of operating radio frequency band, as taught by Zhao, thereby allowing an efficient adaptive beamforming scheme.
Hansen teaches adapt the beamformed transmission so as to keep emission from the base station in the direction towards the radio communication site that contributes within the operating radio frequency band of the radio communication site (see above), however, did not particularly teach within a prescribed limit. Zhao teaches said technique (see paras. 116, 133, figure 10a and table 2, Zhao teaches a maximum transmission power as prescribed limit).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Hansen and teach a prescribed limit, as taught by Zhao, thereby allowing an efficient adaptive beamforming scheme.

	Consider claim 1: all of the limitations of method claim 1 are included in the apparatus claim 18, therefore, claim 1 is subjected to the same rejection applied to claim 18.

	Consider claim 21: all of the limitations of the computer program product with non-transitory computer readable medium (see paras. 61 and claim 17 in Hansen), are included in apparatus claim 18, therefore, claim 21 is subjected to the same rejection applied to claim 18.

	Consider claim 2, Hansen in view of Zhao teaches the first piece of information is provided as absolute or relative geographical coordinates of the radio communication site (see at least para. 47 in Hansen).

Consider claim 3, Hansen in view of Zhao teaches the first piece of information is obtained by at least one of: radio scanning a surrounding of the base station, accessing a database storing the first piece of information, and obtaining the first piece of information as external information (see para. 37 in Hansen teaches radiation scanning around base station; see paras. 188 and 197 in Zhao, where Zhao teaches storing the communication control program to be used by the processor).

Consider claim 4, Hansen in view of Zhao teaches wherein the base station has its own operating radio frequency band, and wherein the operating radio frequency band of the radio communication site is at least partly outside the operating radio frequency band of the base station (see at least paras. 34-36 in Hansen, where Hansen teaches the operating frequency band of the mobile station may be the same and/or lower).

Consider claim 6, Hansen in view of Zhao teaches wherein the prescribed limit corresponds to maximum transmission power (paras. 116, 133, figure 10a and table 2 in Zhao), however, did not particularly teach the prescribed limit corresponds to maximum allowed effective isotropically radiated power EIRP (EIRP). Examiner takes an Official Notice that it is obvious to one of ordinary skill in the art to have maximum EIRP level based on maximum transmission/out power since a maximum EIRP is simply an addition of a maximum output power with an antenna gain.

Consider claim 12, Hansen in view of Zhao teaches wherein the beamformed transmission is associated with a beam pattern having a default shape (see figure 15c and para. 179 in Zhao), and wherein adapting the beamformed transmission involves adapting the default shape of the beam pattern (see figure 15 c and paras. 179-180 in Zhao, where Zhao teaches adapting beam pattern shapes when adapting beamforming transmission).

Consider claim 15, Hansen in view of Zhao teaches the base station serves terminal devices in a radio access network (see at least para. 33 and figures 1b-2c in Hanse) ,and wherein the beamformed transmission is device-specific for one of the terminal devices (see figures 1b-2c, 3 and description thereof in Hansen).

Consider claim 16, Hansen in view of Zhao teaches wherein the beamformed transmission is emitted from an adaptive antenna system, or a multiple input multiple output antenna system, of the base station (see at least abstract, paras. 14-16 in Hansen; paras. 192-193 in Zhao).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2008/0311944 A1, hereinafter, “Hansen”) in views of Zhao et al. (US 2018/0262918 A1, hereinafter, “Zhao”) and Henrik et al. (WO 2017/198293 A1, hereinafter, “Henrik”, provided in the 06/11/2021 IDS).
Consider claim 11, Hansen in view of Zhao teaches beamformed transmission is associated with maximum transmission power (see figures 10a-10c in Zhao), however, did not particularly teach the beamformed transmission is associated with a default transmission power level, and wherein adapting the beamformed transmission involves using an emission power level lower than the default emission power level. Henrik teaches said technique (see at least claim 1, where Henrik teaches managing (adapting) beamforming involves using an output power below than a threshold (default power level)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Hansen and teach the beamformed transmission is associated with a default transmission power level, and wherein adapting the beamformed transmission involves using an emission power level lower than the default emission power level, as taught by Henrik, thereby allowing an efficient adaptive beamforming mechanism.
Allowable Subject Matter
Claims 5, 7-10, 13, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632